DETAILED ACTION

Claim Objections
Claim 11 recites the limitation "the through-going openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A correction is required.
For purpose of examination, claim 11 is assumed to depend on claim 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peugh (US 5,416,923 A) in view of Tilghman (US 5717992 of record).
Regarding to claim 1, Peugh discloses, in figures 1 and 3, a device for protecting a user's nose from solar radiation, comprising a cover part (10) which is formed to cover a user's nose and is composed of a material 

	However, Peugh does not disclose “extending around the bridge in contact thereof”.  Tilghman is in same field of endeavor and teaches “extending around the bridge in contact thereof” (col.3, lines 42-59; see Fig.1-3).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of “extending around the bridge in contact thereof” of Tilghman to device of Peugh for securing purpose.
	Regarding to claim 2, Peugh discloses the device for protecting a user's nose from solar radiation of claim 1, wherein the connecting part (24) is formed of one piece with the cover part (10)(fig.3).
	Regarding to claim 3, Peugh discloses the device for protecting a user's nose from solar radiation of claim 1, wherein the connecting part (24) is formed as a separate part provided with means (i.g., hoods or loops) for connecting the connecting part (24) with the cover part (20).
	Regarding to claim 7, Peugh discloses the device for protecting a user's nose from solar radiation of claim 1, wherein the cover part has a central part (considering the center region/part of the cover 20) formed to cover an upper surface of the user's nose and two parts formed to cover sides surfaces of the user's nose and being of one piece with the central part (considering the two regions/parts on right/left of the cover 20).



2.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being patentable over Peugh (US 5,416,923 A) in view of Tilghman, as applied to claim 1 above, and further in view of Ira Everett et al.(US 2,037,772 A).
Regarding to claim 5, Peugh and Tilghman disclose the device for protecting a user's nose from solar radiation of claim 1.  However, Peugh and Tilghman do not disclose wherein the cover part has a plurality of through going openings promoting a ventilation between the device and a surface of the user's nose.  Ira Everett is in same field of endeavor and teaches a cover part (16) has a plurality of through going openings (6) promoting a ventilation between the device and a surface of the user's nose (see Figure 3 and its associated texts).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of openings of Ira Everett to device of Peugh and Tilghman for ventilating purpose.



3.	Claim 8 is rejected under 35 U.S.C. 103 as being patentable over Peugh (US 5,416,923 A) in view of Tilghman, as applied to claim 1 above, and further in view of Piazza, Sr. et al.(US 4,786,159 A).
Peugh and Tilghman discloses the device for protecting a user's nose from solar radiation of claim 1.  However, Peugh and Tilghman does not discloses wherein a connecting part is provided with magnetic means securing a connection of the cover part to the glasses or sunglasses.  Piazza is in same field of endeavor and teaches a connecting part (M)(Figure 2) is provided with magnetic means securing a connection of the cover part to the glasses or sunglasses (see Figure 2, “fastening means M”; col.4, lines 43-46).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of magnetic fastener of Piazza to device of Peugh and Tilghman for securing purpose.


Peugh and Tilghman discloses the device for protecting a user's nose from solar radiation of claim 1.  However, Peugh and Tilghman does not discloses wherein the cover part has at least one recessed line for trimming the cover part to correspond to noses of smaller sizes. Daprato is in same field of endeavor and teaches, in figure 2, the cover part (10) has at least one recessed line (26) for trimming the cover part to correspond to noses of smaller sizes (Figure 2; col.3, lines 40-49).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of magnetic fastener of Daprato to device of Peugh and Tilghman for purpose of to be easily cut by a user.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being patentable over Peugh (US 5,416,923 A) in view of Tilghman, as applied to claim 1 above, and further in view of Believe (US 20120036608 A1).
Peugh and Tilghman discloses the device for protecting a user's nose from solar radiation of claim 1.  However, Peugh and Tilghman does not disclose wherein the connecting part which is formed so that when the cover part is placed on the surface of the user's nose the connecting part first extends between the user's nose and the bridge and then is turned over the bridge outwardly away from the user's nose and is attached to the cover part at an outer side of the cover part facing away from the user's nose.  Believe is in same field of endeavor and teaches, in figure 6, the connecting part (260) .

Allowable Subject Matter
1.	Claims 4, 6 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: (claim 4) the cover part has an inner surface provided with a plurality of inwardly projecting elements which form a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the cover part and the surface of the user's nose; (claim 6) the cover part has a plurality of inwardly projecting elements which provide a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the device and a surface of the user's nose; (claim 12) the cover part has an inner surface provided with a plurality of inwardly projecting elements which form a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the cover part and the surface of the user's nose, wherein said inwardly projecting element being distributed between said through-going openings.
Response to Amendment
Applicant’s arguments, see remark page 2, filed on 09/14/2021, with respect to claim 1 has been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872